


Exhibit 10.45

 

Staples, Inc.

Tax Services Reimbursement

 

·                                                                  Staples will
reimburse certain senior executives, including the named executive officers, for
up to $5,000 of tax services from a pre-approved list of approximately ten
certified public accounting firms (not to include Staples’ auditors), with the
CEO and Chairman each eligible to be reimbursed for up to $50,000 of services.

 

·                                                                  The services
will include, but not be limited to, tax preparation and planning services and
estate planning services.

 

·                                                                  The list of
pre-approved C.P.A. firms will be selected by the CFO.

 

·                                                                  The CFO will
ensure adherence to maximum reimbursement levels.

 

·                                                                  The
Compensation Committee will receive an annual report on usage of this benefit
(on a tax year basis).

 

·                                                                  In the event
the CEO, upon consultation with the Compensation Committee, decides it is best
to terminate this benefit, each individual who would have otherwise been
eligible to receive expense reimbursement shall instead receive the benefit as
additional annual compensation.

 

--------------------------------------------------------------------------------
